DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-14 are pending in the instant application. Claims 7, 8, 13, and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter. Claims 1-5, 9, 10, and 12 are rejected. Claims 6 and 11 are objected. 
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign application must be submitted in reply to this action. 
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2022 has been entered.


Information Disclosure Statement
The information disclosure statement filed on June 20, 2022 has been considered and a signed copy of form 1449 is enclosed herewith.
Election/Restrictions
It is noted that the search of the Markush-type claim has not been extended beyond the non-elected species wherein: A is a fused heteroaromatic ring having 5 carbon atoms and 1 N or the bicyclic ring in general formula (I) is 
    PNG
    media_image1.png
    105
    168
    media_image1.png
    Greyscale
; R is an R1 group and R’ is an -A1-Cy1 group; and the remaining variables are as defined in the claims. 
As prior art has been found which anticipates the above identified nonelected species, the Markush-type claims are rejected as follows and the subject matter of the claims drawn to nonelected species held withdrawn from consideration. Claims 1-6 and 9-12 have been examined to the extent that they are readable on the elected embodiment and the above identified nonelected species. Since art was found on the nonelected species, subject matter not embraced by the elected embodiment or the above identified nonelected species is therefore withdrawn from further consideration. 
Response to Amendment and Arguments/Remarks
	Applicant’s amendment and arguments/remarks filed on June 22, 2022 have been fully considered and entered into the application. With regards to the 35 U.S.C. 112(a) rejection and the 35 U.S.C. 102(a)(1) rejection as being anticipated by US Patent No. 5,654,307, the grounds for rejection are moot in view of Applicant’s amendment and the rejections have been withdrawn. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	
Claims 1-5, 9, 10, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0327411 A1.
US 2018/0327411 A1 discloses compounds useful as inhibitors of AHR, compositions thereof, and methods of using the same (see abstract), such as in the treatment of breast cancer (e.g., see [0173] - [0175]). The reference discloses the compounds I-252a, I-252b and I-252c (see Example 190 on pages 326 and 327) which anticipate compounds used in the method of the instant claims wherein A is a fused heteroaromatic ring having 5 carbon atoms and 1 N or the bicyclic ring in general formula (I) is 
    PNG
    media_image1.png
    105
    168
    media_image1.png
    Greyscale
; R is an R1 group wherein R1 is a nitrogen-containing heterocycle; and R’ is an -A1-Cy1 group wherein A1 is an -NH- radical, and Cy1 is an aliphatic ring having at least 5 carbon atoms fused to a heteroaryl ring having 4 carbons. Therefore, the method for treating cancer, specifically breast cancer, of the instant claims is anticipated by the reference. 
Claim Objections
Claims 6 and 11 are objected to for depending on a previously rejected claim. 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626